                    Case 1:20-cr-00081-SPW Document 32 Filed 03/26/21 Page 1 of 6

                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                    JUDGMENT IN A CRIMINAL CASE


 V.

                                                                             Case Number: CR 20-81-BLG-SPW-l
 TANYA SMITH                                                                 USM Number: 18100-046
                                                                             Russell Allen Hart
                                                                             Ddcmi.iiil's Auorncy



THE DEFENDANT:
       pleaded guilty to count(s)                        1
       pleaded guilty to count(s) before a U.S.
 □     Magistrate Judge, which was accepted by the
       court.
       pleaded nolo contendere to count(s) which
 □
       was accepted by the court
       was found guilty on count(s) after a plea of
 □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                Offense Ended   Count
 18:641 .F Theft Of Government Property                                                             07/01/2019




The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □     The defendant has been found not guilty on count(s)
 ISl   Count(s)^ and 3 □ is    ^ are dismissed on the motion of the United States

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.

                                                              March 25.2021
                                                              Date 0 Imposilioii ofJiidgmcnl




                                                             '^Signature ofJiidge

                                                              Susan P. Watters
                                                              United States District, Judge
                                                              Name and Title ofJiidge

                                                              March 25,2021
                                                              Date
Case 1:20-cr-00081-SPW Document 32 Filed 03/26/21 Page 2 of 6
Case 1:20-cr-00081-SPW Document 32 Filed 03/26/21 Page 3 of 6
Case 1:20-cr-00081-SPW Document 32 Filed 03/26/21 Page 4 of 6
Case 1:20-cr-00081-SPW Document 32 Filed 03/26/21 Page 5 of 6
Case 1:20-cr-00081-SPW Document 32 Filed 03/26/21 Page 6 of 6
